Appeal from judgments of the County Court oFFranilm County, rendered October 29 1973, convicting defendant,' upon his pleas of guilty, of the crimes of burglary in the third degree and petit larceny. Defendant pleaded guilty to four indictments, each of which charged him with third degree burglary and petit larceny. - An indeterminate prison term with a seven-year maximum was thereafter imposed on one of the burglary charges, but the remaining convictions each produced prison sentences with a three-year maximum term. Sentences of unconditional discharge were imposed upon the petit larceny convictions. All sentences were directed to run com *793currently with one another and defendant’s appeal is limited to questioning the length thereof as excessive. The record does not reveal that defendant had any prior criminal record and all of the charged crimes occurred in a relatively short period of time. Under the circumstances presented, it appears that the sentences imposed were inappropriate and excessive (People v. Caruso, 45 A D 2d 804). They should he modified, as a matter of discretion in the interest of justice, by reducing the term of the sentence imposed upon conviction of burglary in the third degree under Indictment No. 879 to an indeterminate prison term not to exceed three years (CPL 470.15, subd. 6, par [b] ; 470.20, subd. 6). Judgments modified, as a matter of discretion in the interest of justice, by reducing the sentence upon conviction of third degree burglary under Indictment No. 879 to an indeterminate prison term not to exceed three years, and, as so modified, affirmed. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.